  8:18-cv-00380-BCB-CRZ Doc # 61 Filed: 09/03/20 Page 1 of 1 - Page ID # 549




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

LACRITIA SPANEL,

                  Plaintiff,                            8:18CV380

      vs.
                                                          ORDER
CENTRAL COMMUNITY COLLEGE,
CHRIS WADDLE, in his individual
capacity; GREG SMITH, in his individual
capacity; and MATT GOTSCHALL, in
their individual capacities;

                  Defendants.


      After conferring with counsel,

      1)   Defendants’ anticipated motion to dismiss claims within Plaintiff’s
Third Amended Complaint shall be filed on or before September 17, 2020.

       2)   To avoid duplicative discovery, and to promote the purposes of Rule
1 of the Federal Rules of Civil Procedure, all the discovery deadlines are stayed
and will be reset following the ruling on Defendants’ anticipated motion to
dismiss.

      3)    Within 10 days following the ruling on the anticipated motion to
dismiss, counsel shall contact my chambers to set a conference call for re-
scheduling case progression deadlines.

      4)     The clerk shall set internal case management deadlines of
September 17, 2020 and December 15, 2020 to check on the filing and status of
the anticipated motion to dismiss.

      September 3, 2020.
                                           BY THE COURT:
                                           s/ Cheryl R. Zwart
                                           United States Magistrate Judge
